*265MEMORANDUM ***
California state prisoner Jose Paz appeals from a judgment of the district court denying his petition for writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s decision to deny federal habeas relief, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.), cert. denied, — U.S.-, 124 S.Ct. 446, 157 L.Ed.2d 313 (2003), and we affirm.
Because the parties are familiar with the facts, we recite them only as necessary for this decision. Paz claims that his trial lawyer rendered ineffective assistance by failing to locate three witnesses who could have given favorable testimony for the defense. We conclude that Paz has failed to establish prejudice from the alleged deficiency in trial counsel’s performance. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We presume, as we must, the correctness of the state court’s finding that Perez’s testimony was not credible. See 28 U.S.C. § 2254(e)(1). Paz does not address this finding, let alone rebut it with clear and convincing evidence. We conclude that the state court’s decision to deny this claim was not contrary to, and did not involve an unreasonable application of, Strickland. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.